Citation Nr: 0108367	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  93-11 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran had active service from September 1972 to 
October 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1992 rating 
decision of the Atlanta, Georgia, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied, amongst 
other issues, an increased evaluation for his service-
connected low back strain.  

This case was remanded to the RO by the Board in March 1995 
for the purposes of obtaining additional medical records and 
a VA examination.  In December 1997, the Board issued a 
decision denying entitlement to a rating higher than 20 
percent for a service connected left shoulder condition and 
remanded the issue of entitlement to an increased rating for 
the low back disability to the RO for further development.  

In a December 1999 statement from the veteran to VA, the 
veteran again raised the issue of entitlement to an increased 
evaluation for residuals of a left shoulder injury and raised 
the issue of entitlement to a total disability rating based 
upon individual unemployability.  Neither of these issues are 
inextricably intertwined with the issue on appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, they 
are referred to the RO for appropriate action.  

The case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran failed to report for a scheduled VA physical 
examination on January 31, 1998.  

2.  The veteran informed the RO by letter of December 1999 
that he did not receive notice to report for a scheduled 
examination.   

3.  The veteran was scheduled for and failed to report for a 
March 11, 2000 VA examination.  

4.  The veteran did not notify VA of his inability to report 
for the scheduled March 11, 2000 examination or of good cause 
for not reporting.  


CONCLUSION OF LAW

The veteran's failure to report without good cause for VA 
examinations requires that the claim for an increased 
evaluation for low back strain be denied.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 3.655 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

This claim arises from the veteran's appeal of the denial of 
an increased evaluation for low back strain.  

VA has substantially complied with the pertinent requirements 
of the Act.  The Board's December 1997 remand notified the 
veteran of what was needed to establish entitlement to the 
benefit sought (i.e., to substantiate his claim), of the 
precise reasons a reexamination was necessary, and of its 
importance to his claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (to be codified as amended at 38 
U.S.C. § 5103(a)).

A January 1998 letter from the RO instructed the veteran that 
he had an opportunity to submit additional evidence or 
argument in support of his claim.  A VA examination was 
scheduled for January 31, 1998, and in May 1999, the RO 
indicated in a letter to the veteran that they had been 
informed that he failed to report for his scheduled 
examination.  He was informed of the importance of the 
examination and was given 60 days from the date of the RO 
letter to inform VA as to whether he was now willing to 
report for a VA examination.  A supplemental statement of the 
case (SSOC) was issued in October 1999.  In a statement from 
the veteran dated in December 1999, he indicated, in 
pertinent part, that he had not received a letter to report 
for an examination and also indicated that his address had 
not changed and provided a telephone contact since he had no 
telephone.  

Another examination was scheduled for March 11, 2000.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (to be 
codified at 38 U.S.C. § 5103A(d)).  The veteran did not 
report.  A SSOC was issued in January 2001, and the veteran 
indicated in a statement received that same month that he was 
not satisfied with the RO's decision and requested that his 
appeal be returned to the Board without waiting an additional 
60 days.  

Through letters from VA, remand decisions, a statement of the 
case (SOC), and SSOCs, the veteran is well informed of the 
criteria for the benefit he seeks and of the evidence 
necessary to establish entitlement to a higher rating.  VA 
has no outstanding duties of notice or assistance in 
obtaining evidence to preclude reaching a decision in this 
appeal.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).



I.  Factual background

The veteran was originally granted service connection for low 
back strain by rating decision of January 1975.  A 
noncompensable evaluation was assigned effective 
October 1974.  

In March 1992, the veteran requested an increased evaluation 
for his service-connected low back strain, now evaluated as 
20 percent disabling.  VA outpatient treatment records dated 
from July 1991 to March 1992, showed periodic treatment for 
the veteran's low back strain.  By rating decision of 
June 1992, the RO confirmed and continued the October 1987 
rating decision which continued the 20 percent evaluation.  
In his notice of disagreement (NOD), the veteran requested 
that VA take note of his change of address.

In March 1995, the Board remanded the instant claim for 
further development.  The development included any medical 
evidence of treatment for the veteran's low back strain to 
include VA treatment records since March 1992 and VA 
neurological and orthopedic examinations with associated 
opinions.  The RO sent the veteran a letter that same month, 
informing him that his claim had been remanded by the Board.  
They asked the veteran to provide the names and addresses of 
any and all health care providers who treated his low back 
strain since March 1992.  The RO indicated that the evidence 
should be submitted as soon as possible, preferably within 
60 days.  

VA outpatient treatment records dated from April 1992 to 
November 1993 were obtained in March 1995 and associated with 
the claims folder.  The November 1993 outpatient treatment 
record showed the veteran had chronic low back pain with 
muscle spasms.  

In December 1996, the veteran submitted a statement 
indicating that he had been treated by VA within the past 
12 months.  He also requested that his low back strain be 
examined.  

In April 1997, the veteran underwent VA orthopedic and 
neurological examinations.  The orthopedic examination showed 
mechanical back pain related to minimal degenerative changes.  
The examiner stated that the veteran's symptoms were most 
consistent with intermittent back strains which were almost 
normal for the current population in the United States.  The 
neurological examination showed low back pain/strain.  The 
examiner's review of a magnetic resonance imaging (MRI) 
showed moderate protrusion of L4-5.  An April 1991 
electromyogram proved normal.  

In August 1997, VA outpatient treatment records from 
July 1995 to July 1997 were associated with the claims 
folder.  These records showed treatment for the veteran's low 
back strain in the VA orthopedic clinic, VA physical therapy 
clinic and a June 1997 MRI that revealed central disc bulge 
L2-3 and to a lesser extent L4-5.  There was no significant 
canal stenosis.  

By rating decision of August 1997, the veteran's 20 percent 
evaluation for low back strain was confirmed and continued.  

In December 1997, the Board again remanded the veteran's 
claim for an increased evaluation for low back strain.  The 
Board stated that the March 1995 remand specifically 
requested that the veteran be provided a thorough VA 
examination with medical opinions on the issues of whether 
symptoms of the service-connected low back strain can be 
distinguished from symptoms of any other back condition; and 
the likelihood that any other back disability found is 
etiologically related to the veteran's service-connected low 
back strain or any incident in service.  The April 1997 VA 
examination did not reflect the requested opinions and 
therefore, the case was remanded again to schedule the 
veteran for another VA orthopedic examination with necessary 
tests to evaluate the veteran's back disability, and to 
request that the aforementioned opinions asked of the 
examiner be provided.  

In January 1998, the RO contacted the veteran by letter 
indicating that the Board had remanded his claim for further 
development.  He was informed that he could submit any 
additional evidence or argument in support of his claim.  
Additionally, they asked that he complete an Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA) if he had received treatment for his 
claimed condition.  He was to provide the names and addresses 
of all the health care providers VA or private, who evaluated 
or treated him for a low back strain.  He was requested to 
submit the evidence as soon as possible, but preferably 
within 60 days.  

The veteran was scheduled for a VA examination for 
January 31, 1998 and failed to appear.  In May 1999, the RO 
contacted the veteran by letter indicating, in pertinent 
part, that the veteran had failed to report for an 
examination that was scheduled by VA for January 31, 1998.  
He was informed that evidence expected from this examination 
which may have been material to the outcome of his claim 
could not be considered.  They asked the veteran to indicate 
whether he was now willing to report for a VA examination.  
They asked the veteran to reply within 60 days.  

Associated with the claims folder was a Report of Contact 
dated in October 1999.  This Report of Contact was sent to 
the veteran's representative and the representative was told 
that the RO had received a report that the veteran failed to 
report for a scheduled examination and that he failed to 
respond to a development letter sent to the same address.  
The Report of Contact also indicated that a letter was sent 
to the same address asking the veteran if he would be willing 
to report for an examination and it had been more than 
60 days and the veteran had not responded to that letter 
either.  The representative was asked to check their records 
and indicate what the most current address of record was for 
the veteran and whether or not they had a telephone number 
for him.  

A Report of Contact was received by the RO from the veteran's 
representative in October 1999.  The representative 
indicated, in pertinent part, that she was unable to locate a 
telephone number or a different address for the veteran than 
the one already of record.  

A SSOC was issued in November 1999.  The RO indicated the 
attempts to locate the veteran and the veteran's failure to 
report to his scheduled January 1998 VA examination.  The 
SSOC also provided the veteran the pertinent citation to 
38 C.F.R. § 3.655 for the effect of failure to report for VA 
examination.  

In an Appeal Status Election Form from the veteran received 
by VA in December 1999, he indicated that he did not receive 
notice dated January 7, 1998 or January 31, 1998 for a VA 
examination.  Additionally, he stated that no May 27, 1999 
letter was sent to him or to his address advising him.  He 
informed VA that his address was still the same and that he 
had no telephone but gave a telephone number where he could 
be contacted.  

The veteran was scheduled for a VA examination for 
March 11, 2000.  He failed to report.  

A SSOC was issued by VA in January 2001.  It was noted that 
the veteran was scheduled for a VA examination in 
March 11, 2000.  Evidence expected from this examination 
which might have been material to the outcome of this claim 
could not be considered.  The RO again provided citation to 
38 C.F.R. § 3.655 for the effect of failure to report for VA 
examination.  

In an Appeal Status Election Form from the veteran received 
by VA in January 2001, he indicated that he was not satisfied 
with the RO's decision and requested that his appeal be sent 
to the Board without waiting an additional 60 days.  


II.  Legal analysis

Section 3.655 of VA regulations provides that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim without good cause, the 
claim shall be rated based on the evidence of record.  When 
the examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant or 
death of an immediate family member.  38 C.F.R. § 3.655(a), 
(b) (2000).  Moreover, the Court, citing 38 C.F.R. § 3.655, 
has held that, where "continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination," a claim for increase shall be denied.  Dusek 
v. Derwinski, 2 Vet. App. 519, 522 (1992). 

The veteran failed to report for VA examinations in 
connection with this claim in January 1998 and again in 
March 2000.  

The veteran was advised that an examination was needed in the 
Board's December 1997 remand of this issue.  He was advised 
why an examination was needed and its importance to his 
claim.  The veteran was advised of the possible adverse 
consequences under 38 C.F.R § 3.655 of not reporting for the 
scheduled January 1998 examination in an October 1999 SSOC.  
His representative presented argument on the issue in 
December 1999.  Therefore, there is no prejudice to the 
veteran if the Board applies this regulation because he was 
notified of its applicability and provided an opportunity to 
respond.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

On a December 1999 Appeals Status Form, the veteran stated 
that he did not receive notice to report for an examination 
at his address.  He gave VA a telephone number where he could 
be contacted and he informed them that his address was the 
same.  His address has not changed since he submitted VA 
notice of a change of address in August 1992.  

After his December 1999 response , the veteran was provided 
an additional opportunity to report for a VA examination in 
connection with this claim.  He was again scheduled for a VA 
examination in March 2000, and failed to report.  The 
January 2001 SSOC again informed the veteran of the 
provisions of 38 C.F.R. § 3.655 and the consequences for 
failure to report for a VA examination.  This time, the 
veteran submitted another Appeal Status Election Form, 
indicating, in pertinent part, that he was not satisfied with 
the RO's decision and requested that his appeal be sent to 
the Board without waiting an additional 60 days.  

The Board is cognizant of the veteran's contentions that he 
did not receive several letters from the RO, including the 
January 1998 letter informing him of an examination or the 
May 1999 letter advising him of his failure to report for his 
scheduled examination.  However, all relevant correspondence 
was addressed to the veteran at his most recent address of 
record and none was returned by the postal service.  The 
Court has defined a presumption of regularity to the effect 
that "[t]he presumption of regularity supports the official 
acts of public officers and, in the absence of clear evidence 
to the contrary, courts presume that they have properly 
discharged their official duties."  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United 
States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)); and 
see Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the 
presumption of regularity to procedures at the RO level).  
The presumption of regularity dictates that in the absence of 
clear evidence to the contrary, the veteran was properly 
notified of the scheduled January 1998 examination, and the 
May 1999 letter informing him of his failure to report for 
the January 1998 examination, and that he received the 
correspondence mailed to him by the RO.  Moreover, he clearly 
received mail from VA at his home as he responded to VA 
through the Appeals Election Status Form in December 1999 and 
again, in January 2001.  There is no evidence that anything 
unusual occurred in the mailing of the letters.  

Moreover, the veteran has not presented any credible evidence 
of good cause for refusing to report for the January 1998 or 
March 2000 examinations.  He has not reported any medical 
illness or hospitalization on his part or the part of his 
immediate family that prevented him from reporting for his 
examinations.  He also provided no specific hardship for his 
failure to report to the VA examinations.  More importantly, 
after he was notified of the provision s of 38 C.F.R. § 3.655 
for failure to report for a VA examination and was given an 
additional opportunity to report in March 2000, he still did 
not report for additional VA examination and provided no 
explanation as to why he did not report. 

Accordingly, the Board concludes that the veteran has not 
shown good cause for his refusal to report for VA examination 
and/or testing and that, based on the veteran's failure to 
report for the VA examinations scheduled in conjunction with 
his claim for an increased rating for low back strain, the 
claim must be denied.  He has not presented evidence of 
illness, hospitalization or the death of an immediate family 
member.  Specifically, he has not attempted to show any cause 
other than his claim that his mail failed to reach him.  His 
cooperation in reporting for his scheduled examinations was 
crucial to the fair and thorough adjudication of his claim.  
The duty to assist is not a one-way street, and, if an 
appellant wishes help, he cannot passively wait for it while 
withholding information that is essential to obtaining 
evidence necessary to deciding his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The evidence of record 
indicates that the veteran has not attempted to assist VA by 
reporting for his scheduled examinations, and in fact, even 
after he was told that it was necessary to examine him, he 
asked in his January 2001 Appeals Status Election Form to 
have his appeal sent back to the Board without waiting an 
additional 60 days.  Clearly, the veteran has not cooperated 
in reporting for his VA examinations and there is no 
alternative in the regulation other than to deny the claim.  

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an increased evaluation for low back strain, 
currently rated 20 percent disabling, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

